DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 13-20, the prior art fails to teach a reflector configured to reflect light generated by the scintillation screen, wherein the reflector and the scintillation screen are arranged at substantially a 30 degree angle; and a digital imaging sensor configured to generate digital images of the light reflected by the reflector, wherein a thickness of the digital X-ray detector is less than 2.5 inches; an X-ray tube configured to output X-ray radiation toward the scintillation screen; a frame configured to hold the X-ray detector and the X-ray tube; a handle couple to the frame and configured to enable a single user to position the X-ray detector and the X-ray tube while carrying the frame during output of the X-ray radiation; and a trigger coupled to the frame on a same side of the frame as the X-ray tube and configured to enable the user carrying the frame to control output of the X-ray radiation as claimed in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884